The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-15 and 21-30 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of semiconductor package, comprising: 
the adhesive layer has a recess aside the alignment pattern; placing at least one device die in the recess of the adhesive layer as using the alignment pattern as an alignment mark, forming a molding compound on the adhesive layer, wherein the molding compound laterally surrounds the at least one device die, and the molding compound has a body portion and an extended portion extending into the recess and laterally surrounded by the body portion;
Independent Claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of semiconductor package, comprising: 
forming an adhesive layer on the alignment pattern and the carrier substrate, wherein a first portion of the adhesive layer lying on the alignment pattern is lifted with respect to a second portion of the adhesive layer spanning aside the alignment pattern;
Independent Claim 25, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of semiconductor package, comprising: 
the adhesive layer has a recess aside the alignment pattern; placing a device die in the recess of the adhesive layer as using the alignment pattern as an alignment mark, laterally encapsulating te device by a molding compound, wherein the molding compound laterally surrounds the at least one device die, and the molding compound has a body portion and an extended portion extending into the recess and laterally surrounded by the body portion;
The allowed claims 7-15, 22-24 and 26-30, each depend on independent claim 6, 21 or 25 and each is allowable for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817